Exhibit 10.1

EXECUTION VERSION

May 27, 2010

Thomas E. Dooley

c/o Viacom Inc.

1515 Broadway

New York, NY 10036

Dear Mr. Dooley:

      Viacom Inc. (“Employer” and, together with its subsidiaries, the
“Company”), having an address at 1515 Broadway, New York, New York 10036, agrees
to amend and restate your employment agreement, originally dated September 5,
2006 (the “Original Employment Agreement”) and subsequently amended on March 21,
2007, April 24, 2007 and August 28, 2008 and to continue to employ you and you
agree to continue such employment upon the terms and conditions of this amended
and restated agreement (this “Agreement”). This Agreement is effective as of
May 27, 2010 (the “Amendment Date”).

      1.        Term. The term of your employment hereunder commenced on
September 5, 2006 (the “Start Date”) and, unless terminated by Employer or you
pursuant to paragraph 10 or otherwise terminated pursuant to paragraph 9 or 11,
shall continue through and until December 31, 2016. The period from the Start
Date through December 31, 2016 shall hereinafter be referred to as the
“Employment Term” notwithstanding any earlier termination of your employment
pursuant to paragraph 9, 10 or 11.

      2.        Titles and Authority.

      (a)      Officer Positions and Reporting Lines. You will have the title of
Chief Operating Officer of Employer and, until a successor is appointed, Chief
Financial Officer of Employer and will have the full powers, responsibilities
and authorities customary for officers who hold such positions in corporations
of the size, type and nature of Employer, as the same may be assigned to you
from time to time by the President and Chief Executive Officer of Employer. You
will report solely and directly to the President and Chief Executive Officer of
Employer.

      (b)      Service on the Board and with Subsidiaries. You currently serve
as a member of the Board of Directors of Employer (the “Board”) and will
continue that service following the Amendment Date. The Board will nominate you
for reelection to the Board at the expiration of each term of office, and you
agree to serve as a member of the Board for each period for which you are so
elected. You shall, subject to your election as such from time to time and
without additional compensation, serve during the Employment Term in such
additional offices of comparable or greater stature and responsibility in the
subsidiaries of Employer and as member of any committee of the Board or of the
board of directors of any of Employer’s subsidiaries, to which you may be
appointed or elected from time to time.

      (c)      Full-Time Services and Other Activities. During your employment
under this Agreement, you agree to devote your entire business time, attention
and energies to the



--------------------------------------------------------------------------------

business of the Company, except for vacations, illness or incapacity. However,
nothing in this Agreement shall preclude you from serving as a member of the
board of directors of any charitable, educational, religious, entertainment
industry trade, public interest or public service organization, in each instance
not inconsistent with the business practices and policies of the Company, or
from devoting reasonable periods of time to the activities of the aforementioned
organizations or from managing your personal investments, provided that such
activities do not materially interfere with the performance of your duties and
responsibilities hereunder. Except for your service on (A) the Board, (B) the
board of directors of Employer subsidiaries, (C) the board of directors or
similar governing body of your family foundation and of any other entity all of
the beneficial interests of which are owned by you and/or members of your family
and/or Philippe P. Dauman and/or members of his family, you shall not serve on
the board of directors or similar governing body of any business company or
other business entity without the prior consent of the Board. The Board
recognizes that you have personal investments directly or indirectly (through
commingled investment funds) in media/entertainment companies (i) which are
private companies and which are identified on Schedule A hereto and (ii) in
which you own not more than two percent (2%) of any of the debt or equity
securities (or options or other rights to purchase the debt or equity
securities) and which are business organizations that are filing reports with
the Securities and Exchange Commission pursuant to Section 13 or 15(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (the “Public
Company Investments”). In addition to your right to generally manage your
personal investments as set forth above, you specifically may retain the
investments identified on Schedule A and the Public Company Investments, and
make new (X) Public Company Investments, (Y) investments in any company
identified on Schedule A and (Z) investments in commingled investment funds
which hold interests in media/entertainment companies. In each of the foregoing
cases, you shall retain or make such investments only as a “passive” investor
without managerial or supervisory rights. In the event that the Company
transacts business with or proposes to enter into any transaction with any
company identified on Schedule A, you will recuse yourself from all decisions
relating to such business or transaction (whether on behalf of the Company or
such other entity).

      (d)      Location. You shall render your services under this Agreement
from Employer’s executive offices in the New York metropolitan area (except for
services rendered during business trips as may be reasonably necessary), and you
shall not be required to relocate outside of the New York metropolitan area.

      3.        Cash Compensation.

      (a)      Salary. Since January 1, 2010 you have been paid, and during the
Employment Term after the Amendment Date Employer shall continue to pay you, a
base salary at the annual rate of Two Million Five Hundred Thousand Dollars
($2,500,000) per annum. The Compensation Committee of the Board (the
“Compensation Committee”) will review your salary at least annually and may
increase (but not decrease, including as it may be increased from time to time)
the same. The result of each such annual review shall be reported to you by the
Compensation Committee promptly after it occurs. The amount of annual base
salary actually paid to you will be reduced to the extent you elect to defer
such salary under the terms of any deferred compensation or savings plan or
arrangement maintained or established by the Company. Your annual base salary
payable hereunder, without reduction for any amounts deferred as described in
the preceding sentence, is referred to herein as the “Salary”. Employer shall
pay the portion of the Salary not deferred at your election in accordance with
its generally applicable payroll practices for senior executives, but not less
frequently than in equal monthly installments.

 

2



--------------------------------------------------------------------------------

     (b)      Annual Bonus Compensation. In addition to your Salary, you shall
be eligible to earn an annual cash bonus for each whole or partial year during
the Employment Term, determined and payable as follows (the “Bonus”):

 (i)       Your Bonus for each whole year during the Employment Term will be
based upon achievement of one or more performance goals established by the
Compensation Committee, which may include individualized performance goals
applicable uniquely to you, and shall be determined in accordance with the
Employer’s Senior Executive Short-Term Incentive Plan, as the same may be
amended from time to time (together with any successor plan, the “Senior
Executive STIP”). Any company-wide financial performance goal(s) applicable to
you will, under the Senior Executive STIP, be the same as the performance
goal(s) used to determine the amount of bonus payable to any other executive of
Employer who participates in the Senior Executive STIP and who has
corporate-wide responsibilities; provided, however, that, for each shortened
performance period described in paragraph 3(b)(iii) below, the applicable
performance goal shall be adjusted to reflect budgeted Company performance for
such shortened performance period.

 (ii)      Your target bonus for each whole year during the Employment Term
starting in 2010 shall be Nine Million Five Hundred Thousand Dollars
($9,500,000); provided that the Compensation Committee will review your target
bonus at least annually and may increase (but not decrease, including as it may
be increased from time to time) the same. The result of each such annual review
shall be reported to you by the Compensation Committee promptly after it occurs.
Your target bonus, as it may be so increased from time to time, is referred to
herein as the “Target Bonus”. As the actual amount payable to you as Bonus will
be dependent upon the achievement of performance goal(s) referred to in
paragraph 3(b)(i), your actual Bonus may be less than, greater than or equal to
the Target Bonus. In no event, however, will your Bonus for any full fiscal year
be greater than two (2) times the Target Bonus.

 (iii)     The Company has changed its fiscal period from the calendar year to a
fiscal year ending each September 30, with the transition period to be the short
year January 1 – September 30, 2010. As a result of this change, the Employment
Term after the Amendment Date may include two shortened performance periods:
(x) a short fiscal year January 1 – September 30, 2010 and (y) a partial Company
fiscal year October 1 – December 31, 2016. Your annual Target Bonus for these
periods will be pro rated to reflect the shorter performance periods.

 (iv)     Your Bonus for any year shall be payable by the last day of the second
month of the following fiscal year. For the avoidance of doubt, it is understood
that you will receive the Bonus to which you are entitled for each whole and
partial fiscal year in which you were employed, even if you are not employed on
the payment date described in the preceding sentence or on the actual date on
which bonuses are paid for such year.

 (v)      In the event that the current Senior Executive STIP is amended or
terminated, you will be given an opportunity under the amended or successor plan
to earn bonus compensation equivalent to the amount that you could have earned
under this paragraph 3(b) but subject to the same limitations.

 

3



--------------------------------------------------------------------------------

      4.        Long Term Compensation. In addition to your Salary and Bonus,
you shall receive the following grants of long-term compensation under the
Employer’s 2006 Long-Term Management Incentive Plan (together with any successor
plan, the “LTMIP”):

     (a)       Stock Option Grants.

 (i)        In periods prior to the Amendment Date, you received awards in
respect of Employer’s Class B Common Stock (the “Shares”).

 (ii)       For periods after 2009 and continuing for so long as you remain
employed pursuant to this Agreement, you will receive an annual award of stock
options with a value, determined under the Financial Accounting Standards
Codification (FASB ASC) Topic 718, employing the same assumptions and
methodologies as used for Employer’s financial statements, of Four Million Eight
Hundred Thousand Dollars ($4,800,000). Each award of stock options will have a
per share exercise price equal to the per share closing price of the Shares on
the date of grant, a term of eight years and will vest in four equal annual
installments on the first four anniversaries of the grant date (or, if earlier,
on the last day of the Employment Term) assuming that your employment with
Employer continues through the relevant vesting date (but subject to accelerated
vesting as provided in this Agreement). Each annual award of stock options
pursuant to this paragraph 4(a)(ii) will be made to you at the same time that
Employer awards stock options to its other senior executives, but no later than
June 30 of each calendar year.

 (iii)      In addition to the annual stock option awards described in
paragraph 4(a)(ii), on the third business day following the date (the
“Announcement Date”) on which the Company publicly announces the extension of
the Employment Term pursuant to this Agreement, you will receive an award of
stock options under the LTMIP to purchase an aggregate of one million six
hundred thousand (1,600,000) Shares with a per share exercise price equal to the
per share closing price of the Shares on such date. The stock options awarded to
you on the Announcement Date shall have a term of eight years and shall vest in
four equal annual installments on the first four anniversaries of the
Announcement Date assuming that your employment with Employer continues through
the relevant vesting date (but subject to accelerated vesting as provided in
this Agreement).

 (iv)      Except as otherwise provided herein, your stock options will have
exercisability, expiration and other terms and conditions that conform to
Employer’s standard practices for stock options awarded to senior executives and
that are no less favorable to you than the terms applicable to any other senior
executive of the Company awarded stock options at the same time. Any Shares
delivered upon exercise of any stock options granted pursuant to this Agreement
will be fully vested and nonforfeitable and registered on Form S-8 or a
different registration statement of similar import.

 (v)       Following the termination of your employment with Employer for any
reason other than a termination of your employment pursuant to paragraph 10(a),
any stock options granted to you by the Employer either before, on or after the
Amendment Date shall remain outstanding and exercisable until the end of the
three (3) year period from the Termination Date (as defined in paragraph
10(d)(i)) or, if earlier, the stock option’s normal expiration date; provided
that, if the applicable option award specifically provides for a longer
post-employment period to exercise such option, such longer period shall apply.
By executing this Agreement, the parties agree that any stock options

 

4



--------------------------------------------------------------------------------

granted to you prior to the Amendment Date shall be deemed amended to reflect
the provisions of this paragraph 4(a)(v).

      (b)        Performance Share Units. Beginning with calendar year 2007 and
continuing for so long as you remain employed pursuant to this Agreement, you
will also receive an annual award of performance share units (“PSUs”) under the
LTMIP. PSUs are notional units of measurement and represent the right to receive
a number of Shares determined on the basis of the performance of the Shares in
comparison to the performance of the common stock of companies comprising the
Standard & Poor’s 500 Composite Index (the “S&P 500”) (as adjusted as described
below), on the terms and conditions set forth in this Agreement.

 (i)          Grants of PSUs. Awards of PSUs will be made to you as of January 1
of each year during the Employment Term (each a “Grant Date”), with the first
award having been made as of January 1, 2007. The target amount of Shares for
each annual award of PSUs (the “Target Award”) is determined by dividing Four
Million Eight Hundred Thousand Dollars ($4,800,000) by the average per share
closing price of the Shares on the New York Stock Exchange (or other principal
stock exchange on which the Shares are then listed) for the 10 trading days
prior to the Grant Date, rounded up to the nearest whole Share. The date as of
which the number of Shares to be received under each award shall be computed
(that award’s “Determination Date”) will be the December 31 immediately
preceding the third anniversary of the Grant Date (including for awards the
third anniversary of whose Grant Date will occur after the end of the Employment
Term), provided, however, that in the event your employment with Employer
terminates in a Qualifying Termination (as defined below) prior to the third
anniversary of the Grant Date of an award of PSUs, the Determination Date for
such award will be the effective date of your termination of employment. (By way
of illustration, except in the case of a Qualifying Termination the
Determination Date for your award of PSUs for 2007 was December 31, 2009.) Each
award of PSUs will be forfeited in full, and no Shares will be delivered to you
in connection therewith, if your employment with Employer terminates before the
Determination Date for the award for any reason other than a Qualifying
Termination.

 (ii)         Valuation of PSUs. As of the Determination Date for an award of
PSUs, the TSR (as defined below) of the Shares over the relevant Measurement
Period (as defined below) will be measured against the TSR of the common stock
of the companies comprising the Reference Group (as defined below) over the same
Measurement Period. Subject to paragraph 4(b)(iii), the percentile ranking of
the TSR of the Shares as compared to the companies comprising the Reference
Group will be used to calculate the number of Shares that you will receive, in
accordance with the following schedule (the “Schedule”).

 

5



--------------------------------------------------------------------------------

 

Schedule

 

 

•        If Employer achieves less than the 25th percentile TSR, the award of
PSUs will be forfeited

 

 

•        If Employer achieves the 25th percentile TSR, the number of Shares to
be delivered under the award will be 25% of the Target Award

 

 

•        If Employer achieves the 50th percentile TSR, the number of Shares to
be delivered under the award will be 100% of the Target Award

 

 

•        If Employer achieves the 100th percentile TSR (that is, if it is the
first ranked company in the Reference Group for TSR), the number of Shares to be
delivered under the award will be 300% of the Target Award

 

For Employer achievement at any intermediate points between the 25th and 50th
percentile, or between the 50th percentile and the 100th percentile, the number
of Shares to be delivered will be interpolated between the respective Shares
delivered at such percentiles. For example, if Employer were to achieve the 70th
percentile TSR, the number of Shares to be delivered would be 180% of the Target
Award.

 (iii)        EPS Valuation Rule. Notwithstanding the valuation principles set
forth in paragraph 4(b)(ii), if, for the Measurement Period for any award of
PSUs, (x) Employer achieves less than the 50th percentile TSR, and (y) its
earnings per share (“EPS”) exceed a hurdle specified by the Compensation
Committee, then the number of Shares to be delivered under the award will equal
the arithmetic average of the Target Award and the number of Shares that would
be received under the award pursuant to the Schedule, rounded up to the nearest
whole Share. The EPS hurdle in respect of an award of PSUs will be established
and approved by the Compensation Committee no later than September 30 of the
year in which occurs the Grant Date of such PSUs, will consider, in a manner
determined by the Compensation Committee, earnings throughout the Measurement
Period and not just the earnings for a limited part of the Measurement Period
(considering, for example and not by way of limitation, trends in the earnings
over the Measurement Period, or cumulative earnings during the Measurement
Period, rather than, for example, considering only the earnings for a single
year of the Measurement Period) and will be consistent with the strategic plan
for the Company approved by the Board.

 (iv)        Vesting; Delivery; Registration. Shares delivered in settlement of
a PSU award will be delivered as follows:

 

  a.

If Employer achieves at least the 50th percentile TSR, Shares will be delivered
no later than four (4) weeks following the Determination Date for such award;
and

 

6



--------------------------------------------------------------------------------

  b.

If employer does not achieve at least the 50th percentile TSR, (I) a number of
shares determined pursuant to the Schedule will be delivered no later than four
(4) weeks following the Determination Date and (II) any incremental Shares to
which you are entitled by virtue of paragraph 4(b)(iii) will be delivered on the
second business day following the delivery of Employer’s audited financial
statements in respect of the last year of the applicable Measurement Period (so
that it can be determined whether or not Employer attained the EPS hurdle in
respect of such award) .

All Shares delivered in settlement of PSUs shall be fully vested and
nonforfeitable and registered on Form S-8 or a different registration statement
of similar import. You may elect to satisfy required tax withholding in respect
of the delivery of such Shares by having Employer withhold from such delivery
Shares having a fair market value equal to the amount of such required
withholding.

 (v)         Definitions. For purposes of this paragraph 4(b), the following
definitions shall apply:

 

  a. The “Measurement Period” for your awards of PSUs will be determined as
follows: (I) the Measurement Period for your award of PSUs for 2007 began on
September 9, 2006 and ended on December 31, 2009; (II) the Measurement Period
for your award of PSUs for 2008 began on September 9, 2006 and will end on
December 31, 2010; and (III) the Measurement Period for your award of PSUs for
2009 and subsequent years will begin on the Grant Date for the Award (which
shall always be January 1) and end on the December 31 immediately prior to the
third anniversary of the Grant Date; provided, however, that if your employment
with Employer terminates in a Qualifying Termination, the Measurement Period for
any outstanding PSU award whose Determination Date has not yet occurred shall be
as follows: (X) for your 2007 and 2008 PSU awards, the period beginning on
September 9, 2006 and ending on the effective date of your Qualifying
Termination and (Y) for each of your other PSU awards, the period beginning on
the date that is three years before the effective date of your Qualifying
Termination and ending on the effective date of your Qualifying Termination.

By way of illustration: If you were to experience a Qualifying Termination on
March 1, 2011, you would have outstanding PSU awards for 2009, 2010 and 2011
(your awards for 2007 and 2008 would previously have been valued and settled),
and the Measurement Period for each such award would be the period from March 1,
2008 through March 1, 2011.

 

  b.

Your employment with Employer will be considered to have terminated in a
“Qualifying Termination” if (I) your employment is terminated by Employer
without Cause (as defined in, and subject to the terms and conditions of,
paragraph 10(a)); (II) you resign from employment for Good Reason (as defined
in, and subject to the terms and conditions of, paragraph

 

7



--------------------------------------------------------------------------------

 

10(b)); (III) your employment terminates by reason of your death or your
incapacity as provided in paragraph 9; or (IV) your employment terminates for
any reason on the last day of the Employment Term.

 

  c. “Reference Group” means, with respect to any award of PSUs, all companies
whose common stock is included in the S&P 500 at the start of the Measurement
Period for that award (other than (I) companies that cease to be included in the
S&P 500 during the Measurement Period solely due to merger, acquisition,
liquidation or similar events changing the identity and nature of the company
and (II) companies that cease to be included in the S&P 500 other than on
account of events described in the preceding clause (I) and which also cease to
have common stock publicly traded on an exchange or on a recognized market
system or the over-the-counter market).

 

  d. “TSR” means for the Shares and for the common stock of each company in the
Reference Group, the percentage change in value (positive or negative) over the
relevant Measurement Period as measured by dividing (i) the sum of (A) each
company’s cumulative value of dividends and other distributions in respect of
its common stock for the Measurement Period, assuming dividend reinvestment, and
(B) the difference (positive or negative) between each company’s common stock
price on the first and last day of the Measurement Period (calculated on the
basis of the average closing prices over the 20-day trading period immediately
prior to the first day of the Measurement Period (except that in the case of the
PSU awards for 2007 and 2008, the closing price on September 9, 2006, rather
than a 20-day average, will be used) and the average closing prices over the
20-day trading period immediately prior to the relevant Determination Date, in
each case, as reported by Bloomberg L.P. (or such other reporting service that
the Compensation Committee may designate from time to time)); by (ii) the common
stock price on the first day of the Measurement Period, calculated on the basis
described above. Appropriate and equitable adjustments will be made to account
for stock splits and reverse stock splits. TSR will be determined by the
Compensation Committee in a manner consistent with this definition. For purposes
of computing TSR, if a company has more than one class of common stock
outstanding then only the class that is included in the S&P 500 shall be taken
into account, and if there is more than one such class the company’s TSR shall
be computed using the aggregate values of and distributions on all such classes.

 (vi)       Other Terms and Conditions. Employer’s PSU program is currently
under development and review by the Compensation Committee and may be made
available to other senior executives of the Company. You acknowledge and agree
that the program as definitively approved by the Compensation Committee may
include terms

 

8



--------------------------------------------------------------------------------

and conditions in addition to those set forth in this Agreement, and that such
terms and conditions will apply to PSUs awarded to you pursuant to this
Agreement. You will participate in the discussions leading to finalization of
the program, and the definitive terms and conditions approved by the
Compensation Committee will be no less favorable to you than to the Company’s
other senior executives. Notwithstanding the above, no such new terms and
conditions will apply to you, without your written consent, to the extent they
would make the payout in respect of your PSUs more difficult to attain or reduce
the amount attainable thereof pursuant to the terms of this paragraph 4(b).

     (c)        Performance-Based Restricted Stock Units.

 (i)        On the Announcement Date, you shall receive an award of restricted
stock units subject to special vesting conditions (the “PRSUs”) under the LTMIP,
provided that you are employed by Employer on the Announcement Date. The PRSUs
represent a right to receive a number of Shares over four performance periods
(the “Performance Periods”) on the terms and conditions set forth in this
Agreement, with a target number of two hundred thousand (200,000) Shares to be
delivered in respect of each Performance Period (the “Target PRSU Award”). The
Performance Periods shall be each of the first four full fiscal years starting
after the Announcement Date.

 (ii)        For each Performance Period, a single “Current Achievement
Percentage” shall be calculated as follows: (x) 75% of the Current Achievement
Percentage shall be calculated by comparing the achievement of Operating Income
(as defined in the Senior Executive STIP) for the current Performance Period to
the Operating Income goals established for the current Performance Period under
the Senior Executive STIP; (y) 25% of the Current Achievement Percentage shall
be calculated by comparing the achievement of Free Cash Flow (as defined in the
Senior Executive STIP) for the current Performance Period to the Free Cash Flow
goals for the current Performance Period under the Senior Executive STIP; and
(z) the method of determining this single percentage shall correspond to the
method used under the Senior Executive STIP as of the Amendment Date to
determine STIP payout percentages.

 (iii)      For each Performance Period, a single “Cumulative Achievement
Percentage” shall be calculated and shall be the average of the Current
Achievement Percentage for the current and any prior Performance Periods. The
Cumulative Achievement Percentage shall be used to calculate the number of
Shares that you will receive, in accordance with the following schedule:

 

9



--------------------------------------------------------------------------------

 

Schedule

 

 

•        If the Cumulative Achievement Percentage is 75%, the number of Shares
to be delivered under the award will be 75% of the Target PRSU Award

 

 

•        If the Cumulative Achievement Percentage is 100%, the number of Shares
to be delivered under the award will be 100% of the Target PRSU Award

 

 

•        If the Cumulative Achievement Percentage is 125% or more, the number of
Shares to be delivered under the award will be 125% of the Target PRSU Award

 

For achievement at an intermediate point between 75% and 100%, and between 100%
and 125%, the number of Shares to be delivered will be interpolated on a
straight-line basis between the respective numbers of shares to be delivered at
such percentages. Notwithstanding the foregoing, the minimum number of Shares
that shall be delivered to you in respect of any Performance Period shall be 75%
of the Target PRSU Award, and the maximum number of Shares that may be delivered
to you in respect of any Performance Period shall be 125% of the Target PRSU
Awards.

 (iv)       Provided that you are employed on the last day of the applicable
Performance Period, the Compensation Committee shall certify and deliver to you
the number of Shares determined pursuant to paragraph 3(c)(iii) of this
Agreement promptly after the end of the Performance Period but in no event later
than the last day of the second month following the end of such Performance
Period. The PRSUs may be subject to accelerated vesting and delivery pursuant to
paragraphs 9, 10 and 11 of this Agreement without regard to the foregoing.

 (v)       Shares received upon settlement of the PRSUs shall be fully vested
and nonforfeitable and registered on Form S-8 or a different registration
statement of similar import. You may elect to satisfy required tax withholding
in respect of the delivery of such Shares by having Employer withhold from such
delivery Shares having a fair market value equal to the amount of such required
withholding. An amount equal to any dividends or other distributions paid in
respect of Shares while you hold unvested PRSUs shall be credited to an account
on Employer’s books as if each PRSU were a Share. Such dividend or distribution
equivalents will be paid to you when and if the PRSUs to which they relate vest.

      (d)       No Awards Following Termination of Employment. For the avoidance
of doubt, it is noted that you will not be entitled to any annual awards of
stock options or of PSUs following termination of your employment with Employer
for any reason other than any award that was required to be issued on or prior
to such date but was not.

      5.        Sign-On Consideration: Matching RSUs. You invested at least Four
Million Dollars ($4,000,000) to purchase Shares within the three month period
following the Start

 

10



--------------------------------------------------------------------------------

Date. For each Share that you purchased within the time period described in the
preceding sentence (the “Purchased Shares”), up to a maximum investment by you
of Four Million Dollars ($4,000,000), Employer awarded you two matching stock
units (the “Matching RSUs”) under the LTMIP. Each Matching RSU corresponds to
one Share. Matching RSUs vest in four equal annual installments on the first
four anniversaries of September 11, 2006 (each such anniversary being a
“Matching RSU Vesting Date”) and will be settled by delivery of Shares on or as
soon as administratively practicable following the applicable Matching RSU
Vesting Date. Such delivered Shares shall be fully vested and nonforfeitable and
registered on Form S-8 or a different registration statement of similar import.
You may elect to satisfy required tax withholding in respect of the delivery of
such Shares by having Employer withhold from such delivery Shares having a fair
market value equal to the amount of such required withholding. Subject to
accelerated vesting as provided in paragraphs 9, 10(d) and 11, vesting of
Matching RSUs is contingent on (i) your remaining in employment through the
applicable Matching RSU Vesting Date and (ii) your having retained ownership of
the corresponding Purchased Shares from the date of purchase through the
applicable Matching RSU Vesting Date. If prior to any Matching RSU Vesting Date
(subject to accelerated vesting as provided in paragraphs 9, 10(d) and 11) you
sell any Purchased Shares, two unvested Matching RSUs will be forfeited for each
Purchased Share sold, with Matching RSUs with the latest Matching RSU Vesting
Date being forfeited first. An amount equal to any dividends or other
distributions paid in respect of Shares while you hold unvested Matching RSUs
shall be credited to an account on Employer’s books as if each Matching RSU were
a Share. Such dividend or distribution equivalents will be paid to you when and
if the Matching RSUs to which they relate vest.

      6.        Benefits.

      (a)      You shall be entitled to participate in such life and medical
insurance, pension and other employee benefit plans as the Company may have or
establish from time to time and in which other Company executives with
corporate-wide responsibilities are eligible to participate. The foregoing,
however, shall not be construed to require Employer or any of its subsidiaries
to establish any such plans or to prevent the modification or termination of
such plans once established, and no such action or failure thereof shall affect
this Agreement; provided that no such modification or termination shall be
applicable to you unless also equally applicable to all other Company executives
with corporate-wide responsibilities. All benefits you may be entitled to as an
employee of Employer shall be based upon your Salary and not upon any bonus
compensation due, payable or paid to you hereunder, except where the benefit
plan expressly provides otherwise. You shall be entitled to four (4) weeks paid
vacation during each calendar year during the Employment Term.

      (b)      Employer shall provide you with no less than Five Million Dollars
($5,000,000) of life insurance during the Employment Term at Employer’s cost,
the beneficiary or beneficiaries of which shall be designated by you or the
assignee of such policy in accordance with the following sentence. You shall
have the right to assign the policy for such life insurance to your spouse
and/or issue or to a trust or trusts primarily for the benefit of your spouse or
issue. Notwithstanding the foregoing, you have agreed to continue to waive the
right to receive more than Five Million Dollars ($5,000,000) of Basic Life
Insurance coverage under the Viacom Group Life Insurance Plan during the
Employment Term at Employer’s cost, as provided under this paragraph 6(b).

     (c)      Unless your employment is terminated pursuant to paragraph 10(a)
of this Agreement, Employer shall provide you the following benefits following
any termination of employment:

 

11



--------------------------------------------------------------------------------

 (i)        Employer shall provide you and your spouse, at the Company’s sole
cost, all medical, dental and hospitalization benefit plans or programs that are
from time to time made available to the highest paid group of senior executives
of the Company other than to Sumner M. Redstone as Employer’s Executive Chairman
and Founder for two (2) years following the Termination Date; provided that, if
your continued participation in any employee plan or program as provided in this
paragraph 6(c) would conflict with any law or regulation, or would result in any
adverse tax consequences for you, your spouse, the Company or other participants
in such plan or program, you and/or your spouse shall be provided with the
economic equivalent of the benefits provided under the plan or program in which
you are, and/or your spouse is, unable to participate. In the case of any
welfare benefit plan, the economic equivalent of any benefit foregone (x) shall
be deemed to be the lowest cost that you and/or your spouse would incur in
obtaining such benefit yourself and/or herself on an individual basis (but
including dependent coverage, as applicable) and (y) shall be provided on a “tax
grossed-up basis” to the extent the economic equivalent is taxable to you and/or
your spouse but the provision of the benefit to you while an employee was not
taxable; and

 (ii)       for the longer of thirty-six (36) months following the Termination
Date or until the end of the Employment Term, (a) at your request, suitable and
appropriate office facilities in a building selected by Employer on Employer’s
property, which is located in the Borough of Manhattan in New York City and
(b) a personal secretary (who may be your choice of your personal secretary who
provided services to you during the Employment Term or a replacement designated
by you and whose principal place of employment will be determined by you), to be
compensated at the same compensation and benefits cost to Employer in effect
immediately prior to the Termination Date, subject to increase at the same rate
and with the same frequency as given to similarly situated secretaries at
Employer.

      7.        Business Expenses, Perquisites. During the Employment Term, you
shall be reimbursed for such reasonable travel and other expenses incurred in
the performance of your duties hereunder on a basis no less favorable than that
provided by Employer to any of its senior executives other than to Sumner M.
Redstone as Employer’s Executive Chairman and Founder. Employer shall pay the
fees and expenses of your counsel and other fees and expenses which you incurred
in negotiating the terms of this amendment and restatement of the Original
Employment Agreement. While you are actively employed during the Employment
Term, you shall be entitled to the use of the Company’s private plane (or
equivalent charter aircraft) to travel on Company business (accompanied by your
spouse, at your option and, unless your spouse’s presence is required by the
Company, at your cost, provided that such cost shall be on a basis consistent
with that presently in effect on the Amendment Date or as otherwise required by
law). You also shall be entitled to other perquisites (the “Perquisites”)
(including use of a car service, office and secretarial services) in accordance
with Employer policy on a basis no less favorable than that provided by Employer
to any of its senior executives other than to Sumner M. Redstone as Employer’s
Executive Chairman and Founder.

      8.        Exclusive Employment, Etc.

      (a)       Non-Competition. You agree that your employment hereunder is on
an exclusive basis, and that during the period (the “Non-Compete Period”)
beginning on the Start Date and ending on the first anniversary of the
termination of your employment for any reason other than termination of your
employment upon expiration of the Employment Term (in which case the Non-Compete
Period will end on the last day of the Employment Term), other than as set

 

12



--------------------------------------------------------------------------------

forth in paragraph 2(d), you will not engage in any other business activity
which is in conflict with your duties and obligations (including your commitment
of time) hereunder. You agree that during the Non-Compete Period you shall not,
directly or indirectly, engage in or participate as an owner, partner, holder or
beneficiary of stock, stock options or other equity interest, officer, employee,
director, manager, partner or agent of, or consultant for, any company or
business competing with the Company; provided, however, that nothing herein
shall prevent you from participating in any investment activities specifically
allowed under paragraph 2(d); further provided, however, that following
termination of your employment with Employer you may be actively involved in the
management of any company listed on Schedule A.

      (b)        No Solicitation of Employees. You agree that, during the period
of your employment hereunder and for the period provided below after the
termination of your employment for any reason, you will not employ any
Restricted Employee (as defined below), or in any way induce or attempt to
induce any Restricted Employee to leave the employment of Employer or any of its
affiliates. You agree that you will not take the actions described in the
preceding sentence (i) with respect to any Restricted Employee at the level of
Vice President or above for one (1) year after the termination of your
employment for any reason, and (ii) with respect to any Restricted Employee at
the level of director for six (6) months after the termination of your
employment for any reason. “Restricted Employee” refers to any person employed
by Employer or any of its affiliates or predecessors or previously employed by
Employer or any of its affiliates or predecessors unless at such time such
person has not been employed by Employer and/or any of its affiliates or
predecessors for at least six (6) months.

      (c)        Confidential Information. You agree that, during the Employment
Term or at any time thereafter, you will not use for your own purposes, or
disclose to or for the benefit of any third party, any information relating to
Employer, Employer’s clients or other parties with which Employer has a
relationship, or that may provide Employer with a competitive advantage
(“Confidential Information”) (except as may be required by law or in the
performance of your duties hereunder consistent with the Company’s policies) and
you will comply with any and all confidentiality obligations of the Company to a
third party which you know or should know about, whether under agreement or
otherwise. Confidential Information shall include, without limitation, trade
secrets; inventions (whether or not patentable); technology and business
processes; business, product or marketing plans; sales and other forecasts;
financial information; client lists or other intellectual property; information
relating to compensation and benefits; public information that becomes
proprietary as a result of Employer’s compilation of that information for use in
its business; documents (including any electronic record, videotapes or
audiotapes); and oral communications incorporating Confidential Information.
Notwithstanding the foregoing, confidential information shall be deemed not to
include information which (i) is or becomes generally available to the public
other than as a result of a disclosure by you in violation of this Agreement or
by any other person who directly or indirectly receives such information from
you or at your direction in violation of this Agreement, or (ii) is or becomes
available to you on a non-confidential basis from a source which is entitled to
disclose it to you.

      (d)        Employer Ownership. The results and proceeds of your services
to the Company, whether or not created during the Employment Term, including,
without limitation, any works of authorship resulting from your services and any
works in progress resulting from such services, shall be works-made-for-hire and
Employer shall be deemed the sole owner throughout the universe of any and all
rights of every nature in such works, with the right to use, license or dispose
of the works in perpetuity in any manner Employer determines in its sole
discretion without any further payment to you, whether such rights and means of
use are now known or hereafter defined or discovered. If, for any reason, any of
the results and proceeds of

 

13



--------------------------------------------------------------------------------

your services to the Company are not legally deemed a work-made-for-hire and/or
there are any rights in such results and proceeds which do not accrue to
Employer under this paragraph 8(d) then you hereby irrevocably assign any and
all of your right, title and interest thereto, including, without limitation,
any and all copyrights, patents, trade secrets, trademarks and/or other rights
of every nature in the work, and Employer shall have the sole right to use,
license or dispose of the work in perpetuity throughout the universe in any
manner Employer determines in its sole discretion without any further payment to
you, whether such rights and means of use are now known or hereafter defined or
discovered. Upon request by Employer, whether or not during the Employment Term,
you shall do any and all things which Employer may deem useful or desirable to
establish or document Employer’s rights in the results and proceeds of your
services to the Company, including, without limitation, the execution of
appropriate copyright, trademark and/or patent applications, assignments or
similar documents. You hereby irrevocably designate the General Counsel,
Secretary or any Assistant Secretary of Employer as your attorney-in-fact with
the power to take such action and execute such documents on your behalf. To the
extent you have any rights in such results and proceeds that cannot be assigned
as described above, you unconditionally and irrevocably waive the enforcement of
such rights. This paragraph 8(d) is subject to, and does not limit, restrict, or
constitute any waiver by Employer of any rights of ownership to which Employer
may be entitled by operation of law by virtue of Employer or any of its
affiliates or predecessors being your employer.

      (e)        Litigation. You agree that, during the period of your
employment hereunder, for one (1) year thereafter and, if longer, during the
pendancy of any litigation or other proceeding, (i) you shall not communicate
with anyone (other than your attorneys and tax advisors and except to the extent
required by law or necessary in the performance of your duties hereunder) with
respect to the facts or subject matter of any pending or potential litigation,
or regulatory or administrative proceeding involving Employer or any of its
affiliates or predecessors, other than any litigation or other proceeding in
which you are a party-in-opposition, without giving prior notice to Employer or
Employer’s counsel, and (ii) in the event that any other party attempts to
obtain information or documents from you with respect to matters possibly
related to such litigation or other proceeding, you shall promptly so notify
Employer’s counselunless you are prohibited from doing so under applicable law.
You agree to cooperate, in a reasonable and appropriate manner, with Employer
and its attorneys, both during and after the termination of your employment, in
connection with any litigation or other proceeding arising out of or relating to
matters in which you were involved prior to the termination of your employment
to the extent Employer pays all reasonable expenses you incur in connection with
such cooperation (including, without limitation, the fees and expenses of your
counsel and providing use of the Company’s private plane (or equivalent charter
aircraft) for all travel required in connection with such cooperation at the
Company’s expense) and to the extent such cooperation does not unreasonably
interfere with your personal or professional schedule.

      (f)        No Right to Write Books, Articles, Etc. During the period of
your employment hereunder and for two (2) years thereafter but not beyond the
end of the Employment Term, except in the course of the performance of your
duties and responsibilities or otherwise as authorized by the Board, you shall
not prepare or assist any person or entity in the preparation of any books,
articles, radio broadcasts, electronic communications, television or motion
picture productions or other creations, concerning Employer or any of its
affiliates or predecessors or any of their officers, directors, agents,
employees, suppliers or customers.

      (g)        Return of Property. All documents, data, recordings, or other
property, whether tangible or intangible, including all information stored in
electronic form, obtained or prepared by or for you and utilized by you in the
course of your employment with Employer shall

 

14



--------------------------------------------------------------------------------

remain the exclusive property of Employer and shall remain in Employer’s
exclusive possession at the conclusion of your employment. In the event of the
termination of your employment for any reason, Employer reserves the right, to
the extent permitted by law and in addition to any other remedy Employer may
have, to deduct from any monies otherwise payable to you the following: (i) all
amounts you may owe, pursuant to a legally enforceable agreement, to Employer or
any of its affiliates or predecessors at the time of or subsequent to the
termination of your employment with Employer; and (ii) the value of the Employer
property which you retain in your possession after the termination of your
employment with Employer following Employer’s written request for same and your
failure to return same. In the event that the law of any state or other
jurisdiction requires the consent of any employee for such deductions, this
Agreement shall serve as such consent.

      (h)        Non-Disparagement. You and, to the extent set forth in the next
sentence, Employer agree that each party shall not, during the period of your
employment hereunder and for one (1) year thereafter, criticize, ridicule or
make any statement which disparages or is derogatory of the other party in any
non-public communication with any customer, client or member of the investment
community or media or in any public communication. Employer’s obligations under
the preceding sentence shall be limited to communications by its senior
corporate executives having the rank of Senior Vice President or above
(“Specified Executives”) and, with respect to communications that ridicule,
disparage or are derogatory, members of the Board, and it is agreed and
understood that any such communication by any Specified Executive or any member
of the Board (or by any executive at the behest of a Specified Executive or
member of the Board) shall be deemed to be a breach of this paragraph 8(h) by
Employer. Notwithstanding the foregoing, (i) neither you nor Employer shall be
prohibited from making statements in response to statements by the other party
that criticize or ridicule or are disparaging or derogatory provided that the
responsive statements do not criticize or ridicule and are not disparaging or
derogatory and (ii) nothing in this paragraph 8(h) shall prevent you, the
Specified Executives or members of the Board from making any statement in good
faith in connection with a proceeding to resolve a dispute in accordance with
paragraph 20.

      (i)        Injunctive Relief, Etc. Employer has entered into this
Agreement in order to obtain the benefit of your unique skills, talent and
experience. You acknowledge and agree that any violation of paragraphs 8(a)
through 8(h) will result in irreparable damage to Employer, and, accordingly,
Employer may obtain injunctive and other equitable relief for any breach or
threatened breach of such paragraphs, in addition to any other remedies
available to Employer. Employer acknowledges and agrees that any violation of
paragraph 8(h) will result in irreparable damage to you, and, accordingly, you
may obtain injunctive and other equitable relief for any breach or threatened
breach of such paragraph, in addition to any other remedies available to you.
You and Employer agree that the restrictions and remedies contained in
paragraphs 8(a) through 8(h) are reasonable and that it is your intention and
the intention of Employer that such restrictions and remedies shall be
enforceable to the fullest extent permissible by law. If it shall be found by a
court of competent jurisdiction that any such restriction or remedy is
unenforceable but would be enforceable if some part thereof were deleted or the
period or area of application reduced, then such restriction or remedy shall
apply with such modification as shall be necessary to make it enforceable.

      (j)        Survival. Your obligations under paragraphs 8(a) through 8(h)
and Employer’s obligations under paragraph 8(h) shall remain in full force and
effect for the entire period provided therein (and only for such period)
notwithstanding the termination of your

 

15



--------------------------------------------------------------------------------

employment pursuant to paragraph 10 hereof or otherwise or the expiration of the
Employment Term.

      9.        Incapacity. In the event you become totally medically disabled
and you will not be able to substantially perform your duties for at least six
(6) consecutive months or a total of 180 days during any 270 day period, the
Board, at any time after such disability has continued for 60 consecutive days,
may determine that Employer requires such duties and responsibilities be
performed by another executive. In the event that you become “disabled” within
the meaning of such term under Employer’s Short-Term Disability (STD) and its
Long-Term Disability (LTD) program, you will first receive benefits under the
STD program for the first 26 weeks of consecutive absence, which will be equal
to your Salary, and the amount of such benefits will offset any Salary that
otherwise would be paid to you pursuant to this Agreement. Thereafter, you will
be eligible to receive benefits under the LTD program in accordance with its
terms. For purposes of this Agreement, you will be considered to have
experienced a termination of employment with Employer as of the date you first
become eligible to receive benefits under the LTD program, and until that time
you shall be treated for all purposes of this Agreement as an active employee of
Employer. Upon receipt of benefits under the LTD program, you will also be
entitled to receive the following:

 (i)        Employer will pay your Accrued Compensation and Benefits (as defined
below in paragraph 10(d)(i));

 (ii)       Employer will pay you a prorated Bonus for the year of your
termination of employment based on your Target Bonus and the number of calendar
days of such year elapsed through the date of your termination of employment;

 (iii)      all of your outstanding unvested Employer stock options will vest,
and all such options and all of your outstanding options that have previously
vested will remain exercisable until the applicable date set forth in paragraph
4(a)(v);

 (iv)      the number of Shares to which you are entitled in respect of your
outstanding awards of PSUs will be determined as provided in paragraph 4(b) for
Qualifying Terminations, and all Shares delivered upon settlement of PSUs will
be considered vested;

 (v)       all of your unvested Target PRSU Awards and Matching RSUs will vest
and be settled as promptly as administratively practicable after your
termination date; and

 (vi)      Employer will continue to provide you with life insurance coverage as
set forth in paragraph 6(b) until the end of the Employment Term or, if earlier,
the date on which you become eligible for at least as much insurance coverage
from a third party employer at the employer’s expense; provided, however, that
Employer may decrease the amount of life insurance coverage it provides you so
along as the amount of such coverage that it continues to provide, and the
amount of such coverage provided to you from a third party employer at the
employer’s expense, aggregates at least the amount set forth in paragraph 6(b).

      10.        Termination.

      (a)        Termination for Cause; Resignation without Good Reason.
Employer may, at its option, terminate your employment for Cause (as defined
below). You may, at your

 

16



--------------------------------------------------------------------------------

option, terminate your employment without Good Reason (as defined below). For
purposes of this Agreement, termination of your employment for “Cause” shall
mean termination of your employment due to any of the following:

 (i)        your engaging or participating in intentional acts of material fraud
against the Company;

 (ii)       your willful misfeasance having a material adverse effect on the
Company (except in the event of your incapacity as set forth in paragraph 9);

 (iii)      your substantial and continual refusal to perform your duties,
responsibilities or obligations provided for in this Agreement (provided that
such duties, responsibilities or obligations are not inconsistent with your
position as Chief Operating Officer and Chief Financial Officer or any more
senior position to which you may be appointed and are otherwise lawful);

 (iv)      your conviction of a felony or entering a plea of nolo contendere to
a felony charge;

 (v)       your willful violation of any policy of the Company that is generally
applicable to all employees or all officers of the Company including, but not
limited to, policies concerning insider trading or sexual harassment, or the
Company’s code of conduct, that you knew or reasonably should have known could
reasonably be expected to result in a material adverse effect on the Company;

 (vi)      your willful unauthorized disclosure of a trade secret or other
confidential material information of the Company, that you knew or reasonably
should have known could reasonably be expected to result in a material adverse
effect on the Company;

 (vii)     your willful failure to cooperate fully with a bona fide Company
internal investigation or an investigation of the Company by regulatory or law
enforcement authorities whether or not related to your employment with the
Company (an “Investigation”), after being instructed by the Board to cooperate;

 (viii)    your willful destruction of or knowing and intentional failure to
preserve documents or other material known by you to be relevant to any
Investigation; or

 (ix)      your willful inducement of others to fail to cooperate in any
Investigation or to produce documents or other material.

For purposes of the foregoing definition, an act or omission shall be considered
“willful” if it done, or omitted to be done, by you with knowledge and intent.
Anything herein to the contrary notwithstanding, the Board will give you written
notice (a “Cause Notice”), not more than thirty (30) calendar days after the
occurrence of the event constituting Cause comes to the attention of an
“executive officer” of Employer (as defined by the rules and regulations of the
Securities Exchange Commission for purposes of the Exchange Act), prior to
terminating your employment for Cause. A Cause Notice will set forth in
reasonable detail the circumstances constituting Cause and, if applicable, the
conduct required to cure the same. Except for actions, malfeasance or
circumstances which by their nature cannot be cured, you shall have thirty
(30) calendar days from your receipt of such notice within which to cure.
Without prejudice to whether any other

 

17



--------------------------------------------------------------------------------

action, malfeasance or circumstance is capable of cure, it shall be a rebuttable
presumption that any purported refusal to perform your duties, responsibilities
or obligations as described in clause (iii) above, and any failure to cooperate
with an Investigation as described in clause (vii) above, is capable of cure.
Notwithstanding the above, any violation of Company policy or failure to
cooperate with an Investigation which is in connection with the exercise of your
constitutional right against self-incrimination shall not be considered an event
described in clause (v) or (vii) above. For purposes of this Agreement, no
termination of your employment purportedly for Cause shall be treated as a
termination for Cause without your receipt of a Cause Notice, nor shall any
termination of your employment during the 30-day cure period provided for in the
preceding sentence, if applicable, or after your satisfactory cure of the
breach, malfeasance or circumstances that the Company asserted as constituting
Cause, be considered a termination for Cause for such stated reasons. The date
of a termination of your employment for Cause shall be the date after the cure
period provided for above, if any, expires without your having cured the
actions, malfeasance or circumstances constituting Cause to the reasonable
satisfaction of the Board (or, if no cure period is applicable, the date of
termination specified in the written notice given to you by the Board).

      (b)        Good Reason Termination. Upon written notice to Employer, you
may resign from your employment hereunder for “Good Reason” at any time during
the Employment Term not more than thirty (30) calendar days after you become
aware of the occurrence of the event constituting Good Reason. Such notice shall
state an effective date no earlier than thirty (30) calendar days after the date
it is given, and Employer shall have thirty (30) calendar days from the giving
of such notice within which to cure and within which period you cannot terminate
your employment under this Agreement for the stated reasons and, if so cured,
after which you cannot terminate your employment under this Agreement for the
stated reasons; provided, however, that this sentence shall not apply with
respect to events which by their nature cannot be cured. “Good Reason” shall
mean, without your prior written consent, other than in connection with the
termination of your employment for Cause (as defined above) or incapacity (as
set forth in paragraph 9) or as a result of your death:

 (i)         the assignment to you of duties substantially inconsistent with
your positions, duties or responsibilities as Chief Operating Officer or any
more senior position to which you may be appointed, or for so long as you hold
the position, as Chief Financial Officer, or any change in reporting such that
you do not report solely and directly to Employer’s President and Chief
Executive Officer;

 (ii)        your removal from or any failure to re-elect you as Chief Operating
Officer or any more senior position to which you may be appointed (but removal
or failure to re-elect you as Chief Financial Officer shall not constitute Good
Reason);

 (iii)       your removal from or failure to be elected or reelected to the
Board at any annual meeting of shareholders of the Company at which your term as
director is scheduled to expire;

 (iv)       a reduction in your Salary, Target Bonus or other compensation
levels as the same may be increased from time to time during the Employment
Term;

 (v)        Employer’s requiring you to be based anywhere other than the New
York metropolitan area, except for required travel on the Company’s business; or

 (vi)       any other breach by Employer of its obligations hereunder.

 

18



--------------------------------------------------------------------------------

      (c)        Termination Without Cause. Employer may terminate your
employment hereunder without Cause at any time during the Employment Term by
written notice to you.

      (d)        Termination Payments, Etc.

  (i)         Termination for Cause or Resignation without Good Reason. In the
event that Employer terminates your employment for Cause, or if you resign your
employment without Good Reason, Employer shall promptly pay and provide you with
Accrued Compensation and Benefits. For purposes of this Agreement, “Accrued
Compensation and Benefits” shall consist of: (w) reimbursement of any unpaid
business expenses to which your are entitled to reimbursement pursuant to
paragraph 7 that were incurred prior to the effective date of your termination
or resignation (the “Termination Date”); (x) your Salary through the Termination
Date determined in accordance with paragraph 10(a) or 10(b), as applicable;
(y) any earned but unpaid Bonus with respect to any completed year; and (z) all
other vested compensation benefits to which you are entitled as of the
Termination Date under the terms and conditions applicable to such compensation
and benefits which, for purposes of clarity and without limitation, shall
include the benefits listed in paragraph 6(c) if your employment is terminated
for any reason other than pursuant to paragraph 10(a).

 (ii)        Termination without Cause or Resignation with Good Reason. In the
event that Employer terminates your employment without Cause, or if your resign
your employment for Good Reason, you shall be entitled to receive the following:

 

  a. Employer will pay and provide your Accrued Compensation and Benefits;

 

  b. Employer will pay you a pro rated Bonus for the fiscal year of your
termination of employment based on your Target Bonus and the number of calendar
days of such year elapsed through the Termination Date, such amount, before the
daily pro ration, to be multiplied by the performance multiplier approved by the
Compensation Committee in respect of Company financial and quantitative goals
for such year under the Senior Executive STIP (with the method for determining
such performance multiplier to correspond to the method used under the Senior
Executive STIP as of the Amendment Date to adjust target STIP payout amounts
based on Company performance), with such pro rated Bonus to be paid in
accordance with paragraph 3(b)(iv) of this Agreement;

 

  c. Employer will pay you a severance payment (the “Severance Payment”) equal
in amount to the sum of:

 

  i. three (3) times your Salary in effect at the time of termination (or, if
your Salary has been reduced in violation of this Agreement, your highest Salary
during the Employment Term); and

 

  ii.

three (3) times the higher of (X) the average of the annual cash Bonuses payable
to you (whether or not actually paid) with respect to the last three completed

 

19



--------------------------------------------------------------------------------

 

fiscal years prior to the Termination Date (with any Bonus payable to you in
respect of the shortened fiscal year January 1 – September 30, 2010, once
completed, to be included in such average only on an annualized basis) and
(Y) the Target Bonus at the Termination Date (or, if your Target Bonus has been
reduced in violation of this Agreement, your highest Target Bonus during the
Employment Term) (the “Applicable Bonus Amount”)

(such sum being the “Severance Amount”); provided, however, that if fewer than
36 months remain in the Employment Term at the Termination Date, the amount of
the Severance Payment will equal the Severance Amount multiplied by a fraction
the numerator of which is the number of months (including partial months)
remaining in the Employment Term (but in no event will the numerator be less
than 12) and the denominator of which is 36.

 

  d. all of your outstanding unvested Employer stock options will vest, and all
such options and all of your outstanding Employer stock options that have
previously vested will remain exercisable until the applicable date set forth in
paragraph 4(a)(v);

 

  e. the number of Shares to which you are entitled in respect of your
outstanding awards of PSUs will be determined as provided in paragraph 4(b) for
Qualifying Terminations, and all Shares delivered upon settlement of PSUs will
be considered vested;

 

  f. all of your unvested Target PRSU Awards and Matching RSUs will vest and be
settled as promptly as administratively practicable after your Termination Date;
and

 

  g. Employer will continue to provide you with life insurance coverage as set
forth in paragraph 6(b) until the end of the Employment Term or, if earlier, the
date on which you become eligible for at least as much insurance coverage from a
third party employer at the employer’s expense; provided, however, that Employer
may decrease the amount of life insurance coverage it provides you so along as
the amount of such coverage that it continues to provide, and the amount of such
coverage provided to you from a third party employer at the employer’s expense,
aggregates at least the amount set forth in paragraph 6(b).

 (iii)       Timing of Payments and Settlement. The cash portion of your Accrued
Compensation and Benefits and 80% of the Severance Payment will be paid in a
lump sum within five (5) days after the Termination Date, and the remaining 20%
of the Severance Payment will be paid in accordance with the Company’s regular
payroll practices over the number of months (up to 36) on which the Severance
Payment was calculated, beginning with the first payroll period following the
Termination Date. Notwithstanding the foregoing, your entitlement to any portion
of the Severance Payment that has not yet been made will cease if you materially
breach either the non-compete covenant set forth in paragraph 8(a) (the
“Non-Compete Covenant”) or the no-solicitation covenant set forth in paragraph
8(b), after notice to you of such breach by Employer and your failure to cure
such breach within thirty (30) days following your

 

20



--------------------------------------------------------------------------------

receipt of such notice, assuming such breach is capable of cure. You may request
from Employer at any time its view on whether a proposed activity or investment
by you will breach the Non-Compete Covenant by giving Employer written notice of
the details of such activity or investment, and Employer will respond to your
inquiry within five (5) business days of its receipt of such notice. Employer’s
view as conveyed to you that the proposed activity or investment will not breach
the Non-Compete Covenant shall be binding on it to the extent that the activity
or investment does not exceed what was described in the notice. Your giving
notice shall not be deemed an admission by you that the proposed activity or
investment would violate the Non-Compete Covenant. Employer’s failure to respond
with its view within five business days of its receipt of notice shall not
constitute or be construed as an acknowledgment by Employer that the proposed
activity or investment will not breach the Non-Compete Covenant, but such
failure shall create an irrebuttable presumption that any breach arising from
such activity or investment is capable of cure.

 (iv)       Full Discharge of Company Obligations; Release. The payments and
other benefits provided for in paragraph 10(d)(ii) are in lieu of any severance
or income continuation or protection under any plan Employer or any of its
subsidiaries that may now or hereafter exist. The payments and benefits to be
provided pursuant to paragraph 10(d)(ii) shall constitute liquidated damages,
and shall be deemed to satisfy and be in full and final settlement of all
obligations of Employer to you under this Agreement. You acknowledge and agree
that such amounts are fair and reasonable, and your sole and exclusive remedy,
in lieu of all other remedies at law or in equity, with respect to the
termination of your employment hereunder. Employer’s obligation to make the
Severance Payment and provide the other benefits provided for in paragraph
10(d)(ii) other than the Accrued Compensation and Benefits shall be conditioned
on your execution and non-revocation of a release in form and substance
substantially identical to that set forth in Schedule B.

      (e)        Excise Taxes. Notwithstanding anything herein to the contrary,
in the event that it is determined that any payment or benefit provided to you
hereunder, would be subject to the excise tax imposed by Section 4999 of the
Internal Revenue Code of 1986, as amended, or any interest or penalties with
respect to such excise tax (such excise tax, together with any interest or
penalties thereon, is herein referred to as the “Excise Tax”), then Employer
shall pay (either directly to the IRS as tax withholdings or to you as a
reimbursement of any amount of taxes, interest and penalties paid by you to the
IRS) both the Excise Tax and an additional cash payment (a “Gross-Up Payment”)
in an amount that will place you in the same after-tax economic position that
you would have enjoyed if the payment or benefit had not been subject to the
Excise Tax. The determination of whether a Gross-Up Payment is due pursuant to
the preceding sentence, and if so the amount thereof, shall be made by Employer;
provided, however, that if you disagree with Employer’s determination, you shall
have the right to require Employer to arrange for a second determination to be
made by a nationally recognized law or accounting firm mutually agreeable to you
and Employer (the “Tax Expert”), in which case the determination made by the Tax
Expert, rather than by Employer, shall control. The Company will pay the fees
and expenses of the Tax Expert in making the foregoing determinations, unless
the calculation of the Gross-Up Payment made by the Tax Expert differs by less
than 10% (plus or minus) from the calculation made by Employer, in which case
you will pay such fees and expenses. Employer may, at its expense, consult with
its outside tax counsel and its independent auditors, to the extent it deems
appropriate, in making determinations pursuant to this paragraph 10(e). If, upon
audit or other examination by the Internal Revenue Service (the “IRS”) of your
or the Company’s federal income tax return (an “Audit”), the amount of the
Excise Tax determined

 

21



--------------------------------------------------------------------------------

by the IRS is greater than an amount previously determined by Employer or the
Tax Expert, as applicable, then Employer or the Tax Expert, as applicable, shall
recalculate the amount of the Gross-Up Payment and shall be instructed to
provide you with detailed support for its calculations. You shall promptly
notify Employer of any IRS assertion during an Audit of your federal income tax
return that an Excise Tax is due with respect to any payment or benefit, but you
shall be under no obligation to defend against such claim by the IRS unless
Employer requests, in writing, that you undertake the defense of such IRS claim
at Employer’s sole expense. In such event, Employer may elect to control the
conduct to a final determination through counsel of its own choosing and at its
sole expense, of any audit, administrative or judicial proceeding involving an
asserted liability relating to the Excise Tax, and you shall not settle,
compromise or concede such asserted Excise Tax and shall cooperate with Employer
in each phase of any contest. Notwithstanding the foregoing provisions of this
paragraph 10(e), if it shall be determined by Employer or the Tax Expert, as
applicable, that you are entitled to a Gross-Up Payment, but that the aggregate
value for purposes of determining if an Excise Tax is due and, if so, the amount
thereof, of all payments and benefits to be provided to you under this Agreement
do not exceed 110% of the greatest amount (the “Reduced Amount”) that could be
paid to you such that your receipt of such payments and benefits would not give
rise to any Excise Tax, then no Gross-Up Payment shall be made to you, and the
payments and benefits to be provided to you, in the aggregate, shall be reduced,
in a manner to be determined solely by you, to the Reduced Amount. This
paragraph 10(e) shall not apply with respect to a change in control or other
event described in Section 280G of the Internal Revenue Code of 1986, as
amended, if such event occurs after 2013, unless either (i) a contract or
predecessor contract to effect such event was executed prior to 2014 and/or
(ii) your employment is terminated pursuant to paragraph 10(b) or paragraph
10(c) of this Agreement prior to 2014 in anticipation of such an event.

  11.        Death. If you die prior to the termination of your employment under
this Agreement, your beneficiary or estate shall be entitled to receive the
following:

     (i)        Employer will pay your Accrued Compensation and Benefits up to
the date on which the death occurs;

     (ii)       Employer will pay a prorated Bonus for the year of your death
based on your Target Bonus and the number of calendar days elapsed during the
year through the date of your death;

     (iii)      all of your outstanding unvested Employer stock options will
vest, and all such options and all of your outstanding options that have
previously vested will remain exercisable until the applicable date set forth in
paragraph 4(a)(v);

     (iv)      the number of Shares to which you are entitled in respect of your
outstanding awards of PSUs will be determined as provided in paragraph 4(b) for
Qualifying Terminations, and all Shares delivered upon settlement of PSUs will
be considered vested; and

     (v)       all of your unvested Target PRSU Awards and Matching RSUs will
vest and be settled as promptly as administratively practicable after your
Termination Date.

  12.        Pension Benefits. You will be credited with your previous service
with Employer and its predecessors (including without limitation your service
with the company that was formerly named Employer Inc. and is now known as CBS
Corporation (“Former Employer”)) for all purposes under any Company benefit
plan, including without limitation the

 

22



--------------------------------------------------------------------------------

Employer Pension Plan and the Employer Excess Pension Plan. You will accrue
additional service under all Company benefit plans beginning on the Start Date.
Notwithstanding any other provision of this Agreement, to the extent that you
are entitled to receive benefits under the Former Employer pension plan or
excess pension plan, such benefits shall offset any benefits to which you are
entitled under the Employer Pension Plan and the Employer Excess Pension Plan.

13.        No Mitigation. You shall not be required to mitigate the amount of
any payment or benefit provided for in this Agreement by seeking other
employment or otherwise, nor shall any reduction be made for any other
compensation that you earn from a subsequent employer (including
self-employment).

14.        Section 317 and 507 of the Federal Communications Act. You represent
that you have not accepted or given nor will you accept or give, directly or
indirectly, any money, services or other valuable consideration from or to
anyone other than Employer for the inclusion of any matter as part of any film,
television program or other production produced, distributed and/or developed by
Employer and/or any of Employer’s affiliates.

15.        Equal Opportunity Employer; Employer Business Conduct Statement. You
acknowledge that Employer is an equal opportunity employer. You agree that you
will comply with Employer policies regarding employment practices and with
applicable federal, state and local laws prohibiting discrimination on the basis
of race, color, creed, national origin, age, sex or disability. In addition, you
agree that you will comply with the Employer Business Conduct Statement.

16.        Indemnification.

(a)        If you are made a party, are threatened to be made a party to, or
otherwise receive any other legal process in, any action, suit or proceeding,
whether civil, criminal, administrative or investigative (a “Proceeding”), by
reason (in whole or in part) of the fact that you are or were a director,
officer or employee of Employer or are or were serving at the request of
Employer as a director, officer, member, employee or agent of another
corporation, partnership, joint venture, trust or other enterprise, including
service with respect to employee benefit plans, whether or not the basis of such
Proceeding is your alleged action in an official capacity while serving as
director, officer, member, employee or agent, Employer shall indemnify you and
hold you harmless to the fullest extent permitted or authorized by Employer’s
certificate of incorporation and bylaws or, if greater, by the laws of the State
of Delaware, against all cost, expense, liability and loss (including without
limitation, attorney’s fees, judgments, fines, ERISA excise taxes or penalties
and amounts paid or to be paid in settlement and any cost and fees incurred in
enforcing your rights to indemnification or contribution) reasonably incurred or
suffered by you in connection therewith, and such indemnification shall continue
even though you have ceased to be a director, member, employee or agent of
Employer or other entity and shall inure to the benefit of your heirs, executors
and administrators. Employer shall advance to you all reasonable costs and
expenses that you incur in connection with a Proceeding within 20 days after its
receipt of a written request for such advance. Such request shall include an
undertaking by you to repay the amount of such advance if it shall ultimately be
determined that you are not entitled to be indemnified against such costs and
expenses.

(b)        Neither the failure of Employer (including its board of directors,
independent legal counsel or stockholders) to have made a determination that
indemnification of you is proper because you have met the applicable standard of
conduct, nor a determination by Employer (including its board of directors,
independent legal counsel or stockholders) that you

 

23



--------------------------------------------------------------------------------

have not met such applicable standard of conduct, shall create a presumption or
inference that you have not met the applicable standard of conduct.

(c)        To the extent that Employer maintains officers’ and directors’
liability insurance, you will be covered under such policy subject to the
exclusions and limitations set forth therein.

17.        Notices. All notices required to be given hereunder shall be given in
writing, by personal delivery or by mail at the respective addresses of the
parties hereto set forth above, or at such other address as may be designated in
writing by either party, and in the case of Employer, to the attention of the
General Counsel of Employer. Any notice given by mail shall be deemed to have
been given three days following such mailing. Copies of all notices to you shall
be given to Paul, Weiss, Rifkind, Wharton & Garrison LLP, 1285 Avenue of the
Americas, New York, NY 10019-6064, Attention: Robert B. Schumer, Esq. and Robert
C. Fleder, Esq.

18.        Assignment and Successors. This is an Agreement for the performance
of personal services by you and may not be assigned by you or Employer except
that Employer may assign this Agreement to any successor in interest to
Employer, provided that such assignee assumes all of the obligations of Employer
hereunder. Employer shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of its
business and/or assets to expressly assume and agree to perform this Agreement
in the same manner and to the same extent that Employer would be required to
perform it if no such succession had taken place. As used in this Agreement,
“Employer” shall mean Employer as defined above and any successor to its
business and/or assets which by reason hereof assumes and agrees to perform this
Agreement by operation of law, or otherwise.

19.        New York Law. This Agreement and all matters or issues collateral
thereto shall be governed by the laws of the State of New York, without giving
effect to the conflicts of laws principles thereof or to those of any other
jurisdiction which, in either case, could cause the application of the laws of
any jurisdiction other than the State of New York.

20.        Disputes. Any disputes between the parties to this Agreement shall be
settled by arbitration in New York, New York under the auspices of the American
Arbitration Association, before a panel of three (3) arbitrators, in accordance
with the National Rules for the Resolution of Employment Disputes promulgated by
the Association. Each party shall select an arbitrator and the two
(2) arbitrators shall select a third and these three arbitrators shall form the
panel. The decision in such arbitration shall be final and conclusive on the
parties and judgment upon such decision may be entered into in any court having
jurisdiction thereof. Costs of the arbitration or litigation, including, without
limitation, reasonable attorneys’ fees and expenses of both parties, shall be
borne by Employer if you prevail on at least one of the issues that is the
subject of the arbitration. If you do not so prevail, you and Employer shall
equally share costs of the arbitration or litigation other than attorneys’ fees,
and each of you and Employer shall bear its own attorneys’ fees and expenses.
Pending the resolution of any arbitration or court proceeding, Employer shall
continue payment of all amounts due you under this Agreement and all benefits to
which you are entitled at the time the dispute arises. Nothing herein shall
prevent Employer or you from seeking equitable relief in court as provided for
in paragraph 8(i) or shall prevent either party from seeking equitable relief in
court in aid of arbitration under applicable law.

21.        No Implied Contract. Nothing contained in this Agreement shall be
construed to impose any obligation on Employer to renew this Agreement or any
portion thereof. The parties intend to be bound only upon execution of a written
agreement and no negotiation,

 

24



--------------------------------------------------------------------------------

exchange of draft or partial performance shall be deemed to imply an agreement.
Neither the continuation of employment nor any other conduct shall be deemed to
imply a continuing agreement upon the expiration of this Agreement.

22.        Entire Understanding; Amendments. This Agreement contains the entire
understanding of the parties hereto relating to the subject matter herein
contained, and can be amended only by a writing signed by both parties hereto.
This Agreement supersedes the terms of the Original Employment Agreement and all
prior amendments to the Original Employment Agreement other than the “Section
409A Amendment” (as defined in paragraph 26). For purposes of clarity, the
Section 409A Amendment remains in full force and effect following the execution
of this Agreement and is incorporated by reference herein pursuant to paragraph
26 of this Agreement.

23.        Waivers. Waiver by either you or by Employer of any breach or default
by the other party of any of the terms of this Agreement shall not operate as a
waiver of any other breach or default, whether similar to or different from the
breach or default waived. No waiver of any provision of this Agreement shall be
implied from any course of dealing between the parties hereto or from any
failure by either party hereto to assert its or his rights hereunder on any
occasion or series of occasions.

24.        Void Provisions. If any provision of this Agreement, as applied to
either party or to any circumstances, shall be adjudged by a court to be void or
unenforceable, the same shall be deemed stricken from this Agreement and shall
in no way affect any other provision of this Agreement or the validity or
enforceability of this Agreement.

25.        Deductions and Withholdings, Payment of Deferred Compensation. All
amounts payable under this Agreement shall be paid less deductions and income
and payroll tax withholdings as may be required under applicable law and any
benefits and perquisites provided to you under this Agreement shall be taxable
to you as may be required under applicable law.

26.        Section 409A. On August 28, 2008, you executed a Form Employment
Agreement Amendment, attached hereto as Schedule C, to amend your Original
Employment Agreement to comply with Section 409A of the Internal Revenue Code
and the rules, regulations and guidance thereunder (such section, “Section
409A”) (such amendment, the “Section 409A Amendment”). The Section 409A
Amendment shall continue in full force and effect following the Amendment Date
and is hereby incorporated by reference into and made part of this Agreement.
Notwithstanding the first sentence of paragraph 10(d)(iii) of this Agreement, in
the event that you become entitled to the Severance Payment pursuant to
paragraph 10(d) of this Agreement as a result of a termination of your
employment before 2012, then, if and to the extent that a portion of such
payment scheduled to be paid in a lump sum would represent an impermissible
acceleration of “deferred compensation” under the Original Employment Agreement
as determined under Section 409A, such portion shall not be paid in a lump sum
but shall instead be paid in such form and at such time(s) as it would have been
paid pursuant to the Original Employment Agreement. Following any delay of
payments or benefits pursuant to the Section 409A Amendment: (i) all such
delayed payments will be paid in a single lump sum on the date permitted under
paragraph 10 of the Section 409A Amendment (the “Permissible Payment Date”) plus
accrued interest on such delayed payments during the period of such delay at the
Company’s highest borrowing rate in effect on the Termination Date, and
(ii) Employer shall reimburse you for the reasonable after-tax cost of any
benefits, contemplated by paragraphs 9 and 10 hereof incurred by you in
independently obtaining any benefits delayed pursuant to the

 

25



--------------------------------------------------------------------------------

Section 409A Amendment during the period in which such benefits are delayed,
with such reimbursement to be paid to you by Employer on the Permissible Payment
Date.

27.        Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.

28.        Headings. The descriptive headings contained in this Agreement are
included for convenience of reference only and shall not affect in any way the
meaning or interpretation of this Agreement. Unless otherwise expressly provided
for in this Agreement, the word “including” or any variation thereof means
“including, without limitation” and shall not be construed to limit any general
statement that it follows to the specific or similar items or matters
immediately following it.

 

26



--------------------------------------------------------------------------------

EXECUTION VERSION

If the foregoing correctly sets forth our understanding, please sign, date and
return all four (4) copies of this Agreement and return it to the undersigned
for execution on behalf of Employer; after this Agreement has been executed by
Employer and a fully executed copy returned to you, it shall constitute a
binding agreement between us.

 

Very truly yours,

 

VIACOM INC.

 

/s/ Philippe P. Dauman

Name: Philippe P. Dauman

Title: President & CEO

 

ACCEPTED AND AGREED:

 

/s/ Thomas E. Dooley

Name: Thomas E. Dooley

 

Dated: 5/27/2010

 



--------------------------------------------------------------------------------

SCHEDULE A

Investments

As of the Amendment Date, you have investments in the following private media or
entertainment businesses:

DND Capital Partners LLC, including its investments in:

The Tennis Channel, Inc

CTV

Amp d Mobile

This Schedule A shall also be deemed to include any successor by merger, assets
sale or similar transaction to any of the businesses listed above.

 

A-1



--------------------------------------------------------------------------------

SCHEDULE B

Form of Release

GENERAL RELEASE

WHEREAS, Thomas E. Dooley (hereinafter referred to as the “Executive”) and
Viacom Inc. (hereinafter referred to as “Employer”) are parties to an Employment
Agreement, amended and restated as of May 27, 2010 (the “Employment Agreement”),
which provided for the Executive’s employment with Employer on the terms and
conditions specified therein; and

WHEREAS, pursuant to paragraph 10(d) of the Employment Agreement, the Executive
has agreed to execute a release of the type and nature set forth herein as a
condition to his entitlement to certain payments and benefits upon his
termination of employment with Employer; and

NOW, THEREFORE, in consideration of the premises and mutual promises herein
contained and for other good and valuable consideration received or to be
received by the Executive in accordance with the terms of the Employment
Agreement, it is agreed as follows:

1.        Excluding enforcement of the covenants, promises and/or rights
reserved herein, the Executive hereby irrevocably and unconditionally releases,
acquits and forever discharges Employer and each of Employer’s owners,
stockholders, predecessors, successors, assigns, directors, officers, employees,
divisions, subsidiaries, affiliates (and directors, officers and employees of
such companies, divisions, subsidiaries and affiliates) and all persons acting
by, through, under or in concert with any of them (collectively “Releasees”), or
any of them, from any and all charges, complaints, claims, liabilities,
obligations, promises, agreements, controversies, damages, actions, causes of
action, suits, rights, demands, costs, losses, debts and expenses (including
attorneys’ fees and costs actually incurred) of any nature whatsoever, known or
unknown, suspected or unsuspected, including, but not limited to, rights arising
out of alleged violations of any contracts, express or implied, any covenant of
good faith and fair dealing, express or implied, or any tort or any legal
restrictions on Employer’s right to terminate employees, or any Federal, state
or other governmental statute, regulation or ordinance, including, without
limitation, Title VII of the Civil Rights Act of 1964, as amended, the Federal
Age Discrimination In Employment Act of 1967 (“ADEA”), as amended, the Employee
Retirement Income Security Act (“ERISA”), as amended, the Civil Rights Act of
1991, as amended, the Rehabilitation Act of 1973, as amended, the Older Workers
Benefit Protection Act (“OWBPA”), as amended, the Worker Adjustment Retraining
and Notification Act (“WARN”), as amended, the Fair Labor Standards Act
(“FLSA”), as amended, the Occupational Safety and Health Act of 1970 (“OSHA”),
the New York State Human Rights Law, as amended, the New York Labor Act, as
amended, the New York Equal Pay Law, as amended, the New York Civil Rights Law,
as amended, the New York Rights of Persons With Disabilities Law, as amended,
and the New York Equal Rights Law, as amended, that the Executive now has, or
has ever had, or ever will have, against each or any of the Releasees, by reason
of any and all acts, omissions, events, circumstances or facts existing or
occurring up through the date of the Executive’s execution hereof that directly
or indirectly arise out of, relate to, or are connected with, the Executive’s
services to, or employment by Employer (any of the foregoing being a “Claim” or,
collectively, the “Claims”); provided, however, that this release shall not
apply to any of the obligations of Employer or any other Releasee under the
Employment Agreement, or under any agreements,

 

B-1



--------------------------------------------------------------------------------

plans, contracts, documents or programs described or referenced in the
Employment Agreement; and provided, further, that this release shall not apply
to any rights the Executive may have to obtain contribution or indemnity against
Employer or any other Releasee pursuant to contract, Employer’s certificate of
incorporation and by-laws or otherwise.

2.        The Executive expressly waives and relinquishes all rights and
benefits afforded by California Civil Code Section 1542 and does so
understanding and acknowledging the significance of such specific waiver of
Section 1542. Section 1542 states as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

Thus, notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release and discharge of the Releasees, the
Executive expressly acknowledges that this Agreement is intended to include in
its effect, without limitation, all Claims that the Executive does not know or
suspect to exist in the Executive’s favor at the time of execution hereof, and
that this Agreement contemplates the extinguishment of any such Claim or Claims.

3.        The Executive understands that he has been given a period of 21 days
to review and consider this General Release before signing it pursuant to the
Age Discrimination In Employment Act of 1967, as amended. The Executive further
understands that he may use as much of this 21-day period as the Executive
wishes prior to signing.

4.        The Executive acknowledges and represents that he understands that he
may revoke the waiver of his rights under the Age Discrimination In Employment
Act of 1967, as amended, effectuated in this Agreement within 7 days of signing
this Agreement. Revocation can be made by delivering a written notice of
revocation to General Counsel, Employer Inc., 1515 Broadway, New York, New York
10036. For this revocation to be effective, written notice must be received by
the General Counsel no later than the close of business on the seventh day after
the Executive signs this Agreement. If the Executive revokes the waiver of his
rights under the Age Discrimination In Employment Act of 1967, as amended,
Employer shall have no obligations to the Executive under paragraph 10(d) of the
Employment Agreement.

5.        The Executive and Employer respectively represent and acknowledge that
in executing this Agreement neither of them is relying upon, and has not relied
upon, any representation or statement not set forth herein made by any of the
agents, representatives or attorneys of the Releasees with regard to the subject
matter, basis or effect of this Agreement or otherwise.

6.        This Agreement shall not in any way be construed as an admission by
any of the Releasees that any Releasee has acted wrongfully or that the
Executive has any rights whatsoever against any of the Releasees except as
specifically set forth herein, and each of the Releasees specifically disclaims
any liability to any party for any wrongful acts.

7.        It is the desire and intent of the parties hereto that the provisions
of this Agreement be enforced to the fullest extent permissible under law.
Should there be any conflict between any provision hereof and any present or
future law, such law will prevail, but the provisions affected thereby will be
curtailed and limited only to the extent necessary to bring

 

B-2



--------------------------------------------------------------------------------

them within the requirements of law, and the remaining provisions of this
Agreement will remain in full force and effect and be fully valid and
enforceable.

8.        The Executive represents and agrees (a) that the Executive has to the
extent he desires discussed all aspects of this Agreement with his attorney,
(b) that the Executive has carefully read and fully understands all of the
provisions of this Agreement, and (c) that the Executive is voluntarily entering
into this Agreement.

9.        This General Release shall be governed by, and construed in accordance
with, the laws of the State of New York, without giving effect to the conflicts
of laws principles thereof or to those of any other jurisdiction which, in
either case, could cause the application of the laws of any jurisdiction other
than the State of New York. This General Release is binding on the successors
and assigns of, and sets forth the entire agreement between, the parties hereto;
fully supersedes any and all prior agreements or understandings between the
parties hereto pertaining to the subject matter hereof; and may not be changed
except by explicit written agreement to that effect subscribed by the parties
hereto.

PLEASE READ CAREFULLY. THIS GENERAL RELEASE INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

 

B-3



--------------------------------------------------------------------------------

This General Release is executed by the Executive and Employer as of the
         day of             , 20    .

 

_______________________________________ Thomas E. Dooley VIACOM INC. By:  
__________________________________ Title:  

 

B-4



--------------------------------------------------------------------------------

SCHEDULE C

 

The Section 409A Amendment

 

FORM EMPLOYMENT AGREEMENT AMENDMENT

(I.R.C. §409A)

This Amendment Agreement modifies certain terms and conditions of your
employment agreement with Viacom Inc. or one of its subsidiaries (your
“Employment Agreement”). In this Amendment Agreement, we refer to the
corporation or other entity that employs you as the “Company”, and we refer to
Viacom Inc. and its subsidiaries, collectively, as “Viacom”.

1.     Timing of Payments.    If your Employment Agreement does not already
provide a schedule for the payment of your salary that is in compliance with
Section 409A of the Internal Revenue Code and the rules, regulations and
guidance thereunder (“Section 409A”), your Employment Agreement is modified to
provide that payments of salary, less deductions and income and payroll tax
withholding as may be required or authorized under applicable law, shall be
payable in accordance with the Company’s normal payroll procedures for employees
generally, but no less frequently than monthly. If your Employment Agreement
provides for a payment to be made promptly or as soon as administratively
practicable after or following the occurrence of a date or an event specified in
the Employment Agreement, then the payment will be made not later than 90 days
following the occurrence of the date or event.

2.     Performance Shares Units.    Shares delivered in settlement of the PSUs
awarded to you pursuant to your Employment Agreement will be delivered not later
than March 15 following the last year of the Measurement Period for the relevant
PSU. No new terms and conditions that are approved by the Compensation
Committee, in addition to those set forth in your Employment Agreement, will
apply to PSUs awarded to you pursuant to your Employment Agreement to the extent
they would affect the time or form of payment in respect of your PSUs in
violation of any requirements of Section 409A that may be applicable thereto.

3.     “Termination of Employment”.    To the extent that your Employment
Agreement provides for any severance or other termination payment or any other
benefits to be made or provided to you or your beneficiaries upon or as a result
of your termination of employment, you will be considered to have experienced a
termination of employment as of the date that the level of bona fide services
that you are expected to perform permanently decreases to no more than 20% of
the average level of bona fide services that you performed over the immediately
preceding 36-month period (or the full period of services if you have been
providing services less than 36 months).

For these purposes, your “services” include services that you provide as an
employee or as an independent contractor. In addition, in determining whether
you have experienced a termination of employment, the Company is obligated to
take into account services you provide both for it and for any other corporation
that is a member of the same “controlled group” of corporations as the Company
under Section 414(b) of the Internal Revenue Code or any other trade or business
(such as a partnership) which is under common control with the Company as
determined under Section 414(c) of the Internal Revenue Code, in each case as
modified by Section 409A. In general, this means that the Company will consider
services you provide to any corporation or other entity in which Viacom Inc.,
directly or indirectly, possesses at least 50% of the total voting power or at
least 50% of the total value of the equity interests.

For the avoidance of doubt, nothing provided in this paragraph 3 shall supercede
or otherwise modify the definition of “good reason” contained in your Employment
Agreement.

4.     Timing of post-termination payments and benefits.    Unless otherwise
specified herein, to the extent that your Employment Agreement does not already
provide a schedule for the payments that is in compliance with Section 409A, any
payments that are required to be made under your Employment Agreement following
your termination of employment will be made at the same time and in the same
manner as if you had not terminated employment. For example, any salary
continuation will be paid on the schedule described in paragraph 1 of this
Amendment Agreement, and any annual bonus or pro-rated annual bonus to which you
are entitled under your Employment Agreement (whether for the year in which your
termination of employment occurs or any subsequent year) will be paid in the
year following the year in which the bonus is earned prior to March 15 or, if
different, at the same time, or pursuant to the same schedule, as annual bonuses
that the Company pays to continuing employees under the applicable annual bonus
program. Please note that these timing rules apply following any termination of
employment, including termination of employment incident to non-renewal of the
Employment Agreement.

5.     Release.    This paragraph 5 applies if your Employment Agreement
conditions payment of severance or any other payments, or provision of any
benefits, following your termination of employment on your execution of a
Release. For purposes of this paragraph 5, the “Release” refers to a release in
a form attached to your Employment Agreement, or if no such release is so
attached, to any other form of release in use by the Company at the time of your
termination of employment. If your Employment Agreement contains such terms,
then the Company shall not be required to continue making severance or other
payments or providing benefits, unless, (i) if your Employment Agreement does
not specify a deadline by which you must have executed the Release and it must
have become irrevocable, by 60 days following your termination of employment or
(ii) if your Employment Agreement specifies a deadline by which you must have
executed the Release and it must have become irrevocable, by such deadline, you
have executed the Release and delivered it to the Company, and the Release has
become effective and irrevocable in its entirety. If the Company has ceased
making severance or other payments or providing benefits pursuant to the
preceding sentence and you subsequently execute the Release, and it becomes
effective and irrevocable in its entirety, the Company may resume

 

C-1



--------------------------------------------------------------------------------

making or providing such payments or benefits, but it will have no obligation to
do so.

6.     Good Reason.    This paragraph 6 applies if your Employment Agreement
contains a definition of “good reason,” and is intended to ensure that “good
reason” is triggered only upon a material negative change in your employment
relationship with the Company. Accordingly, in order to terminate your
employment with “good reason,” you must provide the Company with a notice of
termination specifying (x) the effective date of your termination and (y) the
particular condition(s) that constitute “good reason” for such termination. The
notice must be provided within thirty (30) calendar days of the initial
existence of the condition(s) that are purported to constitute “good reason,”
or, if later, within thirty (30) calendar days after you become aware, or with
reasonable diligence should have become aware, of the condition(s) that are
purported to constitute “good reason,” and must give the Company at least thirty
(30) days prior written notice of your intent to terminate with “good reason,”
during which time the Company shall be given the opportunity to cure any basis
for such “good reason”; provided, however, that there shall be no cure period
with respect to events which by their nature cannot be cured. If no cure is
timely effected (or if there is no cure period due to the nature of the event),
then your termination with “good reason” shall be effective as of the date of
termination you specified in the notice of termination. If a cure is timely
effected, your resignation for “good reason” shall not be effective at that
time. The foregoing notice and cure provision shall supersede the notice and
cure provision in your Employment Agreement, if any.

7.     Death.    To the extent that your Employment Agreement provides for a
lump-sum severance payment or other lump-sum payment to be made as a result of
your death, such lump sum payment will be made no later than the 60th day
following your death. This provision applies only to amounts which, under your
Employment Agreement, are to be paid in a lump sum. Any payment or benefit
which, under the terms of your Employment Agreement, is to be made following
your death as a continuing stream of payments (such as salary continuation), and
any payments of annual bonus or other incentive compensation to which your
estate or beneficiary is entitled following your death and which are not
included in any lump sum payment, shall be made to your estate or beneficiary at
the same time and in the same manner as if you were still actively employed with
the Company.

8.     Severance Plan Adjustment.    In the event that you are entitled to any
election between severance options (e.g., a choice between amounts available
under a severance plan and your severance entitlement under the Employment
Agreement), then the amounts, but not the time or form of payment, of your
severance entitlement under the Employment Agreement shall automatically be
adjusted to equal whichever is the greater amount in the aggregate of such
severance options, The time and form of payment shall continue as specified in
the terms of your Employment Agreement. In no event, however, will any such
adjustment alter the time or form of the payments to which you are entitled.

9.     No Offsets.    If your Employment Agreement gives the Company the right
to reduce or otherwise offset against amounts owed to you in order to satisfy
any obligations you owe the Company, such provision is modified to provide that
the Company shall not make any deductions for money or property that you owe to
the Company from amounts that constitute deferred compensation for purposes of
Section 409A, except for applicable withholding taxes on such amounts and
otherwise only to the extent that such deduction would not cause any person to
incur any tax, interest or penalties under Section 409A.

10.     Required Delay in Payment for Viacom’s “Specified Employees”.    In the
event that, at the time of your termination of employment, you are a “specified
employee,” as determined by Viacom Inc., then to the extent that any amount or
benefit owed to you under your Employment Agreement (x) constitutes an amount of
deferred compensation for purposes of Section 409A and (y) is considered for
purposes of Section 409A to be owed to you by virtue of your termination of
employment, then such amount or benefit shall not be paid or provided during the
six-month period following the date of your termination of employment and
instead shall be paid or provided on the first day of the seventh month
following your date of termination of employment, except to the extent that, in
Viacom’s reasonable judgment, payment during such six-month period would not
cause any person to incur additional tax, interest or penalties under
Section 409A. Delay in payment or provision of benefits during the six months
following your termination of employment is referred to as the “Six-Month
Delay”.

It is noted that to the extent that your Employment Agreement provides for
payments or benefits to be provided solely upon your “involuntary” termination
of employment (as determined under Section 409A), the Six-Month Delay will not
apply to the extent that such payments and benefits, in the aggregate, do not
exceed an amount equal to the lesser of:

(x) two times your “annualized compensation” as determined in accordance with
Section 409A (in general, this amount is your annual rate of pay for the year
preceding the year in which your employment terminates, adjusted for any
increases during the year your employment terminates that were expected to
continue indefinitely); and

(y) two times the applicable annual compensation limit under Section 401(a)(17)
of the Internal Revenue Code for the year in which your termination occurs (for
2008, this amount is two times $230,000, or $460,000).



To minimize the risk that the Six-Month Delay will disrupt your coverage under
any medical, dental and life insurance coverage to which you are entitled
following your termination of employment, payments described in the preceding
sentence that are made during the six months following your termination of
employment shall first be applied to cover any costs relating to such continued
medical, dental and life insurance coverage that otherwise would constitute
deferred compensation for purposes of Section 409A, and thereafter shall be made
in respect of other amounts or benefits owed to you.

 

C-2



--------------------------------------------------------------------------------

11.     Designation of Separate Payments.    If, under any provision of your
Employment Agreement, you become entitled to be paid salary continuation, then
each payment of salary during the relevant continuation period shall be
considered, and is hereby designated as, a separate payment for purposes of
Section 409A (and consequently your entitlement to such salary continuation
shall not be considered an entitlement to a single payment of the aggregate
amount to be paid during the relevant salary continuation period).

12.     Reimbursement.    If your Employment Agreement provides for
reimbursements that constitute deferred compensation for purposes of
Section 409A, in no event shall the reimbursements be paid later than the last
day of the calendar year following the year in which the related expense was
incurred. Reimbursements of attorneys’ fees and other costs and expenses of
disputes under your Employment Agreement that are deferred compensation for
purposes of Section 409A must be paid no later than the last day of the year
following the year in which there is a settlement or other final and
nonappealable resolution of the dispute.

13.      Excise Taxes.    Any payment to reimburse you for excise taxes required
to be paid by Viacom pursuant to your Employment Agreement and any “gross-up”
for the payment of the excise taxes shall be paid no later than the end of the
calendar year following the year in which the taxes are paid. Any reimbursement
of expenses incurred due to a tax audit or litigation asserting liability for
such excise taxes shall be made no later than the end of the year following the
year in which the disputed taxes are paid or in which there is a final and
non-appealable resolution as a result of which no taxes are paid. Any reduction
of the payments and benefits under your Employment Agreement to avoid imposition
of such excise taxes shall be applied first to the severance and bonus payments
and next the other payments and benefits (other than medical, dental or life
insurance coverage and reimbursements of expenses) under your Employment
Agreement and, in each case, shall be applied pro rata across such payments and
benefits in proportion to the amounts on which such excise taxes would otherwise
be imposed.

14.      Further Amendments.    The Company may, without your consent, amend any
provision of your Employment Agreement to the extent that, in the reasonable
judgment of the Company, such amendment is necessary or advisable to avoid your
becoming subject to federal income tax on any amount or benefit under your
Employment Agreement before such amount is actually paid or such benefit is
actually provided, to avoid the imposition on any person of any additional tax,
interest or penalties pursuant to Section 409A. Any such amendment shall
maintain and protect, to the maximum extent practicable, the original intent and
economic benefit to you of the applicable provision. Except in the case of any
amendment made without your written consent, Viacom shall not have any
obligation to indemnify you or hold you (or any beneficiary) harmless from any
or all of such taxes or penalties.

Except as otherwise provided herein, your Employment Agreement shall continue in
full force and effect in accordance with its terms.

 

C-3